Case 1:20-cv-00626-HYJ-PJG ECF No. 21, PageID.471 Filed 11/19/20 Page 1 of 2




                     IN THE UNITED STATES DISTRICT COURT FOR
                        THE WESTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION

1259 POST LLC d/b/a FLO’S PIZZERIA                     )
& SPORTS BAR, on behalf of itself and all              )
others similarly situated,                             )
                                                       )
                       Plaintiff,                      )
                                                       )
v.                                                     )       Case No. 1:20-cv-00626-PLM-PJG
                                                       )
EMCASCO INSURANCE CO. and                              )
EMPLOYERS MUTUAL CASUALTY CO.,                         )
                                                       )
                       Defendants.                     )
                                                       )



             CERTIFICATE OF COMPLIANCE WITH LOCAL RULE 7.2(B)

       Plaintiff 1259 Post LLC d/b/a Flo’s Pizzeria & Sports Bar, on behalf of itself and all

others similarly situated, hereby certifies that its Memorandum in Support of Defendant’s

Motion to Dismiss and Motion to Strike Class Allegations was produced on a computer and

contains 4,881 words including headings, footnotes, citations and quotations; and exclusive of

the case caption, cover sheets, table of contents, table of authorities, signature block,

attachments, exhibits, and affidavits. This word count was generated by Microsoft Word 2016.
Case 1:20-cv-00626-HYJ-PJG ECF No. 21, PageID.472 Filed 11/19/20 Page 2 of 2




Dated: November 19, 2020
                                        M. BLAKE HEATH,
                                        TRIAL ATTORNEY LLC

                                         By /s/ M. Blake Heath
                                        M. Blake Heath, #61939
                                        917 W. 43rd Street, Suite 100
                                        Kansas City, MO 64111
                                        (816) 931-0048 Phone
                                        (816) 931-4803 Fax
                                        blake@heathinjurylaw.com


                                      ATTORNEY FOR PLAINTIFF
